Citation Nr: 0412210	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date prior to October 17, 1997, 
for the grant of service connection for chronic, 
undifferentiated schizophrenic disorder.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1977 to 
March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, granted service 
connection for chronic, undifferentiated schizophrenic 
disorder and assigned a 100 percent rating, effective July 
22, 1998.  The veteran disagreed with the effective date 
assigned for the grant of benefits.  

In an April 2001 rating decision, the RO found there was 
clear and unmistakable error in the March 2000 rating 
decision that assigned July 22, 1998 as the effective date 
for the grant of service connection for chronic, 
undifferentiated schizophrenic disorder.  The RO concluded 
that the appropriate effective date was October 17, 1997, the 
date the veteran's claim to reopen was received.  The veteran 
filed another notice of disagreement asserting that an 
effective date prior to October 17, 1997 was warranted, 
including based on clear and unmistakable error.  He was 
provided with a statement of the case in July 2002 and he 
perfected an appeal to the Board in September 2002.  

The veteran's claim was remanded for further development in 
July 2003.  Regrettably, another remand is necessary.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  


REMAND

In the July 2003 remand, the Board directed the RO to 
formally address the veteran's claim that there was clear and 
unmistakable error in August 1980 and May 1983 rating 
decisions that denied service connection for schizophrenia.  
The Board noted that this issue was inextricably intertwined 
with the issue of entitlement to an effective date prior to 
October 17, 1997, for the grant of service connection for 
chronic, undifferentiated schizophrenic disorder.  
Consequently, the Board could not issue a decision on the 
merits of the earlier effective date claim until the clear 
and unmistakable claim had been properly adjudicated.  The 
Board also directed the RO to provide the veteran with 
appropriate notice in accordance with the Veterans Claims 
Assistance Act, and then readjudicate the earlier effective 
date claim after the clear and unmistakable error claim had 
been addressed.  If the determination remained adverse to the 
veteran, he was to be provided a supplemental statement of 
the case and afforded the opportunity to respond.  

In a rating decision dated February 27, 2004, the RO 
concluded that there was no clear and unmistakable error in 
either the August 1980 or May 1983 rating decisions that 
denied service connection for schizophrenia.  In a March 1, 
2004 cover letter, the veteran was informed of the February 
2004 determination and advised that he had one year from the 
date of the letter to appeal this decision.  In a letter 
dated March 2, 2004, the RO informed the veteran that his 
file was being returned to the Board.  Hence, it appears that 
the veteran would not have even received notice of the clear 
and unmistakable error denial before his claim was 
immediately processed and returned to the Board.  
Furthermore, the veteran was not provided a subsequent 
supplemental statement of the case pertaining to the earlier 
effective date claim before the case was returned to the 
Board as required by the July 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  

Under the circumstances outlined above, the Board finds that 
the RO did not allow the veteran an appropriate period of 
time to submit a notice of disagreement pertaining to the 
February 2004 rating decision before the case was returned to 
the Board.  As discussed in the July 2003 remand, these 
issues are inextricably intertwined.  Therefore, it would be 
more efficient to allow the veteran a reasonable amount of 
time to file a notice of disagreement on the clear and 
unmistakable error issue, and to perfect an appeal to the 
Board on this issue before the Board addresses the merits of 
the earlier effective date claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  

The veteran is advised that if he does not wish to file a 
notice of disagreement pertaining the February 2004 rating 
decision, he may notify the RO in writing and his case will 
be promptly returned to the Board.  

Accordingly, this case is REMANDED for the following 
development:  

1.  The RO should allow the veteran a 
reasonable amount of time to submit a 
notice of disagreement pertaining to the 
February 2004 rating decision.  If a 
timely notice of disagreement is 
received, the veteran should be provided 
a statement of the case and allowed a 
reasonable period of time to perfect his 
appeal to the Board on this issue.  

2.  The RO should readjudicate the 
earlier effective date claim.  If the 
benefit sought is not granted, a 
Supplemental Statement of the Case should 
be issued to the veteran and his attorney 
and they should be afforded the 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


